DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks on pg. 7 and amendments with respect to the claim interpretation for claims 1 and 19 have been fully considered. The claim interpretations for “stitching unit” and “program code” have been withdrawn in view of the amendments and arguments presented. However, the claim interpretation for “tracking unit” stands as valid.
Applicant’s remarks on pg. 8 and amendments with respect to the 35 USC 112(b) indefiniteness rejection for claims 1 and 19 have been full considered. The indefiniteness rejections have been withdrawn in view of the amendments.
Applicant’s remarks on pg. 8 and amendments with respect to the 35 USC 101 rejection for claim 19 has been fully considered. The 35 USC 101 rejection has been withdrawn in view of the amendments.
Applicant remarks on pg. 8-10 and amendments with respect to the 35 USC 102(a)(1) rejection in view of Von Behren et al. (US 20050033173) have been fully considered. Applicant submits on pg. 9 that Von Behren et al. do not disclose the limitation of amended claim 1 in that “Von Behren et al. does not actually disclose anything about determining an order for stitching a plurality including at least three 3D ultrasound image data.” While Von Behren et al. does contemplate stitching more than two volumes, Examiner agrees that Von Behren et al. does not determine an order of stitching volumes. Appicant further submits (on pg. 9) that Von Behren et al. fail to determine an order of stitching at least partially overlapping volumes and rather teaches “regions where only one set of data represents the region are included” and “only non-overlapping regions are added to the ultrasound data.” Examiner agrees that 
Applicant’s remarks on pg. 10 with respect to the 35 USC 103 rejection in view of Von Behren et al. and Noguchi (US 20150196278) have been fully considered and persuasive. Applicant submits on pg. 10 that Noguchi has no teaching of determining a stitching order of a plurality of 3D ultrasound image data for minimizing an overlapping area by “selecting, as each subsequent 3D ultrasound image data to be stitched, the 3D ultrasound image data of remaining ones of the plurality of 3D ultrasound image data which is farthest from a preceding one of the 3D ultrasound image data.” Noguchi was not relied upon to teach these limitations but rather relied upon to teach the limitations of claims 3-4 and 15-16. However, the newly introduced art, Flach et al. (mentioned above) can be applied to the claims that were previously aligned to Noguchi.
Claim Objections
Claims 1 objected to because of the following informalities:
With regard to claim 1, the claim recites, in line 7, “the plurality of 3D ultrasound data including at least three 3D ultrasound image data” and should read “wherein the plurality of 3D ultrasound image data includes at least three 3D ultrasound image data…”
	  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“tracking unit” in claim 1 (described by the Applicant in the Specification as an electromagnetic tracking unit or an optical tracking unit (e.g., one or more cameras) (pg. 6, lines 6-29).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flach et al., “PURE: Panoramic Ultrasound Reconstruction by Seamless Stitching of Volumes”, Simulation and Synthesis in Medical Imaging. SASHIMI 2016. Lecture Notes in Computer Science, vol 9968., (2016 September), pg. 75-84.
Regarding claim 1, Flach et al. teach (Fig. 2-4) an ultrasound imaging system (“…an Ultrasonix SonixTouch machine with a convex 4D probe (4DC7-3/40)…” (pg. 5, Results and Discussion, full para. 2, lines 3-4)) configured to acquire a plurality of 3D ultrasound image data having different but at least partially overlapping field of views for producing a spatially compounded 3D ultrasound image data (“…one needs to determine which intensity values to assign to voxels in the overlapping parts of acquired volumes.” (pg. 2, full para. 3, lines 3-4), “Images are considered spatially fully overlapping, where the blue (left) mask is taken from the image without speculum and the green right mask from the 
 a tracking unit (electromagnetic tracking sensor) adapted to determine a relative spatial position of each of the plurality of 3D ultrasound image data with respect to each other (“For data acquisition we use a mechanically-swept transducer equipped with a 6-DOF electromagnetic tracking sensor, in order to get an initial position and orientation of the volumes.” (pg. 2, Position Tracking, lines 1-3), “…the positions tracked electromagnetically using an Ascension trakSTAR system.” (pg. 6, lines 1-2)), and 
at least one processor (“…an Intel i7-4770K processor…” (pg. 8, full para. 3, line 2)) configured to compound the plurality of 3D ultrasound image data including at least three 3D ultrasound image data (“For stitching more than two volumes…” (pg. 4, full para. 1, line 6)) by stitching them to each other in order to generate a compounded 3D ultrasound image data, wherein the stitching includes determining a stitching order of the plurality of 3D ultrasound image data based on the determined relative spatial position of the 3D ultrasound image data for minimizing an overlapping area of the different field of views of the plurality of 3D ultrasound image data, wherein the stitching order is determined by selecting, as each subsequent 3D ultrasound image data to be stitched, the 3D ultrasound image data of remaining ones of the plurality of 3D ultrasound image data which is farthest from a preceding one of the 3D ultrasound image data, and wherein the at least one processor is adapted to stitch the plurality of 3D ultrasound image data according to said stitching order (“For stitching more than two volumes we start with the volume closest to the center-of-mass of all volumes and then iteratively merge in the 
Regarding claim 2, Flach et al. teach at least one processor is configured to determine said stitching order by determining distances between spatial positions of center points of each of the plurality of 3D ultrasound image data, and ordering the plurality of 3D ultrasound image data according to said determined distances (“For stitching more than two volumes we start with the volume closest to the center-of-mass of all volumes and then iteratively merge in the volumes in order of descending proximity.” (pg. 4, full para. 2, lines 6-8)).
Regarding claim 3, Flach et al. teach at least one processor is configured to begin the stitching with one of the plurality of 3D ultrasound image data that has been acquired comparatively the latest in time and stitching it to another one of the plurality of 3D ultrasound image data (“For stitching more than two volumes we start with the volume closest to the center-of-mass of all volumes and then iteratively merge in the volumes in order of descending proximity.” (pg. 4, full para. 2, lines 6-8)), the center point of which having the comparatively largest distance from the center point of 3D ultrasound                         
                            c
                            =
                             
                            
                                
                                    ∑
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    v
                                
                            
                        
                    . The global coordinate frame is then chosen as the coordinate frame of the volume closest to this centroid, i.e. i = arg mini |ci − c|.” (pg. 3, Pressure Correction, full para. 1, lines 24-27), note that stitching the volumes in order of descending proximity with the reference point of the volume with the closest center of mass of all volumes, this corresponds to the center point having the largest distance from the center point of 3D ultrasound image data that has been acquired comparatively the latest in time).
Regarding claim 4, Flach et al. teach that the at least one processor is configured to continue stitching a further one of the plurality of 3D ultrasound image data with the already stitched 3D ultrasound image data, wherein the center point of the further one of the plurality of 3D ultrasound image data has the comparatively largest distance from the center points of each of the already stitched 3D ultrasound image data (“For stitching more than two volumes we start with the volume closest to the center-of-mass of all volumes and then iteratively merge in the volumes in order of descending proximity.” (pg. 4, full para. 2, lines 6-8), “To pick the most central volume, we first compute the center-of-mass ci for all v volumes and then their centroid as                         
                            c
                            =
                             
                            
                                
                                    ∑
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    v
                                
                            
                        
                    . The global coordinate frame is then chosen as the coordinate frame of the volume closest to this centroid, i.e. i = arg mini |ci − c|.” (pg. 3, Pressure Correction, full para. 1, lines 24-27)).
Regarding claim 7, Flach et al. teach that the tracking unit comprises an electromagnetic tracking unit for determining the position of an ultrasound probe of the ultrasound imaging system (“For data acquisition we use a mechanically-swept transducer equipped with a 6-DOF electromagnetic tracking sensor, in order to get an initial position and orientation of the volumes.” (pg. 2, Position Tracking, lines 1-3), “…the positions tracked electromagnetically using an Ascension trakSTAR system.” (pg. 6, lines 1-2)).
Regarding claim 13, Flach et al. teach an ultrasound imaging method for producing spatially compounded 3D ultrasound image data, comprising the steps of: 
acquiring a plurality of 3D ultrasound image data having different but at least partially overlapping field of views (“…one needs to determine which intensity values to assign to voxels in the overlapping parts of acquired volumes.” (pg. 2, full para. 3, lines 3-4), “Images are considered spatially fully overlapping, where the blue (left) mask is taken from the image without speculum and the green right mask from the image with speculum. The middle yellow part is then reconstructed, using its borders with blue and green areas as the sink and the source. In comparison to results using mean value reconstruction and a simple transition exactly along the center line, PURE is seen in Fig. 2(f) to present a realistic image free from reconstruction artifacts, despite the relatively poor overlap of anatomy. In order to present the almost-invisible PURE stitching interface, we also depict the seam in Fig. 2(g).” (pg. 5, Results and Discussion, full para. 1, lines 7-15)), wherein the plurality of 3D ultrasound image data includes at least three 3D ultrasound image data (“For stitching more than two volumes…” (pg. 4, full para. 1, line 6)),  
determining a relative spatial position of each of the plurality of 3D ultrasound image data with respect to each other (“For data acquisition we use a mechanically-swept transducer equipped with a 6-DOF electromagnetic tracking sensor, in order to get an initial position and orientation of the volumes.” (pg. 2, Position Tracking, lines 1-3), “…the positions tracked electromagnetically using an Ascension trakSTAR system.” (pg. 6, lines 1-2)), and 
calculating a stitching order of the plurality of 3D ultrasound image data based on the determined relative spatial position of the 3D ultrasound image data for minimizing an overlapping area of the different field of views of the plurality of 3D ultrasound image data, Page 4 of 11Appl. No. 16/349,447 wherein the stitching order is calculated by selecting, as each subsequent 3D ultrasound image data to be stitched, the 3D ultrasound image data of remaining ones of the plurality of 3D ultrasound image data which is farthest from a 
compounding the plurality of 3D ultrasound image data by stitching them according to said stitching order (“For stitching more than two volumes we start with the volume closest to the center-of-mass of all volumes and then iteratively merge in the volumes in order of descending proximity.” (pg. 4, full para. 2, lines 6-8), “Fig. 6 shows the promising results of stitching six volumes into a large FOV reconstruction. Organs and structures match very well and the seams are invisible compared to mean or median value interpolation while the texture is preserved.” (pg. 8, full para. 2, lines 4-7)).
Regrading claim 14, Flach et al. teach that the said stitching order is calculated by determining distances between spatial positions of center points of each of the plurality of 3D ultrasound image data and ordering the plurality of 3D ultrasound image data according to said determined distances (“For stitching more than two volumes we start with the volume closest to the center-of-mass of all volumes 
Regarding claim 15, Flach et al. teach that the stitching is begun with one of the plurality of 3D ultrasound image data that has been acquired comparatively the latest in time and stitching it to another one of the plurality of 3D ultrasound image data(“For stitching more than two volumes we start with the volume closest to the center-of-mass of all volumes and then iteratively merge in the volumes in order of descending proximity.” (pg. 4, full para. 2, lines 6-8)), the center point of which having the comparatively largest distance from the center point of 3D ultrasound image data that has been acquired comparatively the latest in time (“To pick the most central volume, we first compute the center-of-mass ci for all v volumes and then their centroid as                         
                            c
                            =
                             
                            
                                
                                    ∑
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    v
                                
                            
                        
                    . The global coordinate frame is then chosen as the coordinate frame of the volume closest to this centroid, i.e. i = arg mini |ci − c|.” (pg. 3, Pressure Correction, full para. 1, lines 24-27), note that stitching the volumes in order of descending proximity with the reference point of the volume with the closest center of mass of all volumes, this corresponds to the center point having the largest distance from the center point of 3D ultrasound image data that has been acquired comparatively the latest in time).
Regarding claim 16, Flach et al. teach that stitching is continued by stitching a further one of the plurality of 3D ultrasound image data with the already stitched 3D ultrasound image data, wherein the center point of the further one of the plurality of 3D ultrasound image data has the comparatively largest distance from the center points of each of the already stitched 3D ultrasound image data (“For stitching more than two volumes we start with the volume closest to the center-of-mass of all volumes and then iteratively merge in the volumes in order of descending proximity.” (pg. 4, full para. 2, lines 6-8), “To pick the most central volume, we first compute the center-of-mass ci for all v volumes and then their centroid as                         
                            c
                            =
                             
                            
                                
                                    ∑
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    v
                                
                            
                        
                    . The global coordinate frame is then chosen as the coordinate frame of the i |ci − c|.” (pg. 3, Pressure Correction, full para. 1, lines 24-27)).
Regarding claim 19, Flach et al. teach a non-transitory computer readable medium comprising instruction, which when executed by at least one processor (“…an Intel i7-4770K processor…” (pg. 8, full para. 3, line 2)) of an ultrasound imaging system (“…an Ultrasonix SonixTouch machine with a convex 4D probe (4DC7-3/40)…” (pg. 5, Results and Discussion, full para. 2, lines 3-4)), the ultrasound imaging system to carry out the steps of the method as claimed in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flach et al., “PURE: Panoramic Ultrasound Reconstruction by Seamless Stitching of Volumes”, Simulation and Synthesis in Medical Imaging. SASHIMI 2016. Lecture Notes in Computer Science, vol 9968., (2016 September), pg. 75-84, in view of Sheehan et al. (US 20110306025).
Regarding claim 6, Flach et al. teach the system and method set forth above but fail to teach that the center points of each of the plurality of 3D ultrasound image data are the center-of-mass points of respective 3D ultrasound image data volumes.
In the same field of ultrasound tracking, Sheehan et al. teach that the center points of each of the plurality of 3D ultrasound image data are the center-of-mass points of respective 3D ultrasound 
It would be obvious to one skilled in the art before the effective filing date to modify Flach et al. by making the center points of each of the plurality of 3D ultrasound image data the center-of-mass points of respective 3D ultrasound image data volumes, as taught by Sheehan et al., to have a point of reference in order to measure accuracy of acquisition (Para. [0074]).
Regarding claim 18, Flach et al. teach the system and method set forth above but fail to teach that the center points of each of the plurality of 3D ultrasound image data are the center-of-mass points of respective 3D ultrasound image data volumes.
In the same field of ultrasound tracking, Sheehan et al. teach that the center points of each of the plurality of 3D ultrasound image data are the center-of-mass points of respective 3D ultrasound image data volumes (“…assessed by measuring how well the operator maintains the target organ in the center of the image while rotating or angulating the transducer; the error is computed as the distance between the centroid of the target organ in the image plane and the centroid of the portion of the image plane that contains the image at time intervals during the test.” (Para. [0074]), “…calculating a distance between a centroid of a target organ shown in the three-dimensional reconstruction of the plane and a centroid of the portion of three-dimensional reconstruction of the plane showing an image 
It would be obvious to one skilled in the art before the effective filing date to modify Flach et al. by making the center points of each of the plurality of 3D ultrasound image data the center-of-mass points of respective 3D ultrasound image data volumes, as taught by Sheehan et al., to have a point of reference in order to measure accuracy of acquisition (Para. [0074]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flach et al., “PURE: Panoramic Ultrasound Reconstruction by Seamless Stitching of Volumes”, Simulation and Synthesis in Medical Imaging. SASHIMI 2016. Lecture Notes in Computer Science, vol 9968., (2016 September), pg. 75-84, in view of Von Behren et al. (US 20050033173).
Regarding claim 8, Flach et al. teach the system and method set forth above but fail to teach that the tracking unit comprises an optical tracking unit for determining the position of an ultrasound probe of the ultrasound imaging system.
In the same filed of ultrasound, Von Beheren et al. teach (Fig. 1) that the tracking unit (sensor 26) comprises an optical tracking unit for determining the position of an ultrasound probe of the ultrasound imaging system (“The sensor 26 is any now known or later developed magnetic, optical, gyroscope or other physical position measurement device.” (Para. [0020])).
It would be obvious to one skilled in the art before the effective filing date to modify the tracking unit of Flach et al. by including an optical tracking unit for determining the position of an ultrasound probe of the ultrasound imaging system, as taught by Von Behren et al., in order to provide an alternative physical position measurement device for tracking the position of the probe (Para. [0020]).
Regarding claim 9, Flach et al. teach the system and method set forth above but fail to teach that the tracking unit is adapted to compare the plurality of 3D ultrasound image data by means of an image analysis, and to perform an image registration thereupon.
In the same filed of ultrasound, Von Beheren et al. teach that the tracking unit is adapted to compare the plurality of 3D ultrasound image data by means of an image analysis (Fig. 2, step 34; “Ultrasound data used for determining position is all of or subsets of one or more of the volumes being combined. For example, data representing a likely overlapped area, such as associated with data adjacent to an edge of the volume in the direction of translation of a transducer 14 of one volume is compared with data likely overlapping.” (Para. [0026]), “In act 34, a relative spacing of the first position 44 to the second position 46 is determined. The positioning is determined within the three dimensional space accounting for translation and rotation.” (Para. [0037])), and perform an image registration thereupon (Fig. 2, step 36; “In act 36, different sets of ultrasound data representing the different volumes are combined. Each set of ultrasound data is aligned relative to other sets of data as a function of the determined spacing of act 34 for combination.” (Para. [0041])).
It would be obvious to one skilled in the art before the effective filing date to modify the tracking unit of Flach et al. by comparing the plurality of 3D ultrasound image data by means of an image analysis, and to perform an image registration thereupon, as taught by Von Behren et al., because registration information provides the relative positions between various transducer positions for acquiring ultrasound data representing the different volumes. The position information also provides a relationship information for various voxels within the overlapping region. (Para. [0039]).

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flach et al., “PURE: Panoramic Ultrasound Reconstruction by Seamless Stitching of Volumes”, Simulation and Synthesis in .
Regarding claim 10, Flach et al. teach the system and method set forth above but fail to teach an image quality unit which is adapted to perform an image analysis of each newly acquired 3D ultrasound image data, and to calculate an image difference of the newly acquired 3D ultrasound image data and compounded 3D ultrasound image data for determining an image quality factor of the newly acquired 3D ultrasound image data.
In the same field of position tracking imaging, Eggers et al. teach an image quality unit which is adapted to perform an image analysis of each newly acquired 3D ultrasound image data, and to calculate an image difference of the newly acquired 3D ultrasound image data and compounded 3D ultrasound image data for determining an image quality factor of the newly acquired 3D ultrasound image data (“…one or more microprocessors to calculate the image resolution by calculating the three dimensional spacing between a pixel in one discrete image and a pixel at the same location of a second image recorded in a sequentially acquired image set.” (Para. [0133]), “…if scan sequence i is greater than 1, then one of the above two algorithms (e.g., either computation of distance between two successive scan sequences or volumetric pixel density within unit volumes of the included volume between successive scan sequences) are used to determine the edge-to-edge coverage of the two successive scan sequences just completed as specified in block 3152… If the predetermined requirement is met (i.e., maximum allowed distance between the adjacent edges of scan frames in successive scan sequences is not exceeded or the pixel density in any unit volume is not less than the minimum required pixel density), then block 3164 is reached via arrow 3162. If the predetermined requirement is not met (i.e., maximum allowed distance between adjacent edges of scan frames in successive scan sequences is exceeded or the pixel density in any unit volume is less than the minimum required pixel density), then block 3156 is reached via arrow 3154.” (Para. [0212]), “…the progression of scan sequences is shown on 
It would be obvious to one skilled in the art before the effective filing date to modify the system of Flach et al. by including an image quality unit which is adapted to perform an image analysis of each newly acquired 3D ultrasound image data, and to calculate an image difference of the newly acquired 3D ultrasound image data and compounded 3D ultrasound image data for determining an image quality factor of the newly acquired 3D ultrasound image data, as taught by Eggers et al., in order to measure the image quality of the acquired images and allow the user to accept or repeat the scan sequence if the quality is below a threshold (Para. [0209]).
Regarding claim 11, Flach et al. teach the system and method set forth above but fail to teach a display and a display control unit, wherein the display control unit is adapted to control the display to display the determined image quality factor.
In the same field of position tracking imaging, Eggers et al. teach (Fig. 1) a display (3) and a display control unit (40), wherein the display control unit is adapted to control the display to display the determined image quality factor (“…if scan sequence i is greater than 1, then one of the above two algorithms (e.g., either computation of distance between two successive scan sequences or volumetric pixel density within unit volumes of the included volume between successive scan sequences) are used to determine the edge-to-edge coverage of the two successive scan sequences just completed as specified in block 3152… If the predetermined requirement is met (i.e., maximum allowed distance between the adjacent edges of scan frames in successive scan sequences is not exceeded or the pixel 
It would be obvious to one skilled in the art before the effective filing date to modify the system of Flach et al. by including a display and a display control unit, wherein the display control unit is adapted to control the display to display the determined image quality factor, as taught by Eggers et al., in order to allow the user to repeat the scan to achieve the desired image quality (Para. [0212]).
Regarding claim 12, Flach et al. teach the system and method set forth above but fail to teach an alarm unit which is adapted to generate an optical, audible, and/or haptic alarm if the image quality factor falls below or exceeds a predetermined threshold value.
In the same field of position tracking imaging, Eggers et al. teach (Fig. 11c) an alarm unit which is adapted to generate an audible and optical alarm if the image quality factor falls below a predetermined threshold value (“…block 3140, an audible alarm and visual error message is issued to instruct the operator that the scan failed to comply with the minimum user requirements for frame-to-frame resolution.” (Para. [0209]), “…an audible alarm and visual error message is issued to instruct the operator to determine that the coverage, as defined by the user-defined edge-to-edge spacing of adjacent edges in successive scan sequences, or the user-defined pixel density in any unit volume is less than the required pixel density, has not been met.” (Para. [0212])).
.

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 17, both claims recite “…the distance from the center points of each of the already stitched 3D ultrasound image data to the center point of the further one of the plurality of 3D ultrasound image data is computed as the sum of the distances from the center point of each of the already stitched 3D ultrasound image data to the center point of the further one of the plurality of 3D ultrasound image data…” specifically referring to pg. 16, full para. 3, 11-19 of the Specification.
The prior art, specifically Hori et al. (US 20030086492), teach obtaining the sum of distances between vertices in an image frame (“…a method of setting the center of gravity of the region to the center of gravity of an approximate figure, a method of making the areas of the region and the approximate figure equal and a method of minimizing the area of a portion on which the region and an approximate figure do not overlap each other, may be employed.” (Para. [0171]), “First, either the approximate FIG. 1001 or 1002 is moved in parallel, to thereby make the positions of the centers of gravity of the both FIGS. 1001 and 1002 coincident with each other (FIG. 16 shows a state in which the positions of the centers of gravity are coincident with each other).  Thereafter, distances d1 to d4 between the four vertexes of the FIG. 1001 and those of the FIG. 1002 are calculated, respectively and 
Similarly, Murashita (US 20040127794) teaches finding and outputting the center of mass of a volume data set but not finding the distance between the centers-of-mass of the respective volume data sets, which is necessary to cover the limitations of the present application.
For these reasons, claims 5 and 17 contain allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other relevant prior art:
Wang, “Simulation, Stitching, and Interaction Techniques for Large-Scale Ultrasound Datasets”, University of California (Dissertation), (2016), pg. 1-123. The subject matter contained in this dissertation is relevant to that of the present application. Therefore, it is regarded as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.C./Examiner, Art Unit 3793 


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793